Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 8/5/2020. Claims 25 – 39 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 8/5/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 32 and 34, independent claim 25 limitation “said second permanent magnet being fixed in said working chamber” limits the claimed in invention to the first embodiment (Figs. 1 – 5). The second permanent magnet is located in the actuator, which slides along the “second longitudinal axis” that is spaced from the first axis. The second permanent magnets claimed in claims 32 and 34 are located in the “second longitudinal axis” and not the “first longitudinal axis” as claimed. Examiner for this office action is interpreting the second magnets of claims 32 and 34 to be located in the second longitudinal axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 31, 32 as far as it is definite, 33, 34 as far as it is definite, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Tear (2,960,971) in view of .
Regarding claim 25, Tear discloses a bi-stable valve system, comprising a valve body (12) comprising an inlet (51) for a working fluid and a first (54) and a second outlet (56) for the working, said valve body including a working chamber (42) defining a first longitudinal axis. Tear discloses a plug (44) slidingly inserted into said working chamber to slide along the first longitudinal axis between a first stable working position and a second stable working position so as to alternatingly and selectively place said inlet and said first outlet or said second outlet in communication. Tear also discloses a pneumatic driving system acting on said plug to drive a sliding thereof between said first and said second stable working positions, an actuator (46) operatively connected to said pneumatic driving system and to said plug to cause the sliding of the plug between said first and said second stable working positions, said actuator being slidably inserted into said working chamber to slide along a second longitudinal axis parallel to said first longitudinal axis.  Tear discloses an anti-stall system (87, 88, 90, 92, 114, 116) acting on said plug, wherein said anti-stall system comprises a first armature (114, 116) operatively connected to said plug to integrally slide therewith between said first and said second stable working positions, said anti-stall system further comprising a second permanent magnet (88, 90) arranged in said working chamber and facing said first armature, so as to prevent an operative block of the plug in an intermediate position between said first and said second stable working positions, said plug and said actuator being mutually coupled to slide respectively along the first and the second longitudinal axis in a same direction, said second permanent magnet (87, 88, 90, 92) being fixed in said working chamber.

However, Budde also teaching a bi-stable valve system teaches a first permanent magnet (18) located on the actuator (16). Budde also teaches repulsive forces between first (18) and second (15) permanent magnets to provide repulsive forces to snap the plug (12) into extreme positions. Therefore, a person having ordinary skill in the art would adapt the repulsive magnet forces taught by Budde to the valve system taught by Tear as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 26, Tear discloses the plug (44) is adapted to selectively and alternatingly shut said first outlet (54) or said second outlet (56) to allow a flow-through of the working fluid through second outlet (56) or respectively said first outlet (54).
Regarding claims 27, Tear discloses the first and longitudinal second axes are mutually spaced as shown in figure 2.
Regarding claim 28, Tear discloses a first guide (52) for slidably guiding said plug (44) along said first longitudinal axis and a second guide – housing between 48 and 50 - for slidably guiding said actuator along said second longitudinal axis.
Regarding claim 29, tear discloses working chamber (42) has an inner surface facing said actuator, said second permanent magnet (87, 88, 90, 92) being fixed to said inner surface.
Regarding claim 30, examiner is interpreting the limitation “at” to be near. The vale disclosed by Tear and modified by the teaching of Budde will have the magnets near the second axis (actuator axis).
Regarding claim 31, plug (44) comprises a slider slidable in said working chamber (42) along a first sliding plane which comprises openings (54, 56, 58) placed in fluid communication with said first (54) and said second outlet (56), said first longitudinal axis lying on said first sliding plane, said second longitudinal axis (actuator 46 axis) being mutually spaced from said first sliding plane.  
Regarding claim 32, as far as it is definite, the valve disclosed Tear and modified by the teaching Budde will have the first permanent magnet and said second permanent magnet lie on a second plane passing through second longitudinal axis and parallel to said first plane. Since the magnets are cylindrical, a plane parallel to the first plane and passing through the axis will meet this limitation.

	Regarding claim 34, as far as it is definite, examiner for this claim only is interpreting the faces of the magnets (88, 90) and armatures (114, 116) disclosed by Tear to meet the limitation “lie along” a perpendicular axis.
	Regarding claim 35, examiner is interpreting the cup (106) disclosed by Tear to meet this limitation.
	
Allowable Subject Matter
Claims 36 –39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753